Citation Nr: 0207620	
Decision Date: 07/11/02    Archive Date: 07/17/02	

DOCKET NO.  91-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a mandible fracture, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and L. S.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).  This matter was last before the Board in December 
1997.  At that time, the Board remanded the claims at issue 
for further development of the record.  Further, during the 
pendency of this matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) was made law, and 
mandates expanded responsibilities on the part of VA to 
assist claimants in the development of the record.  

Although the provisions of the VCAA will be discussed below, 
the Board has reviewed its provisions, previously applicable 
law pertaining to the development of claims, and the 
development of evidence directed in previous Board remands.  
Having done so, the Board is of the opinion that the 
appellant's claims are ready for appellate review.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The record reflects that by rating decision dated in June 
2000, the appellant was denied an increased disability rating 
for the residuals of a scar, which has been assigned a zero 
percent rating.  The appellant did not file a Notice of 
Disagreement, or correspondence which could be construed as 
such, within one year of the rating decision.  Because the 
appellant has not challenged this rating decision, the issue 
is not before the Board for appellate review.  See 38 
U.S.C.A. § 7105(a).  During the course of a January 2002 
Board hearing, the appellant alluded to worsened symptoms of 
the disorder.  Accordingly, the matter of entitlement to an 
increased disability rating for a scar of the right leg is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1. Any PTSD the veteran experiences is characterized by no 
more than definite impairment in the ability to establish 
or maintain effective or wholesome relationships with 
people; and by occupational and social impairment, 
involving depressed mood, anxiety, and chronic sleep 
impairment.  

2. The appellant's mandible fracture residuals are 
characterized by an inter-incisal range of 38 millimeters, 
without evidence of loss of motion due to pain, or 
functional loss.  

3. The appellant is not unemployable because of his service-
connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation greater than 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2. The criteria for a disability evaluation greater than 10 
percent for a service-connected mandible fracture have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2001); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1994).

3. The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  The Duty to Assist and Notify Under the 
VCAA

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant government and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West Supp 2001).  Regulations 
have been promulgated to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this matter, the Board is of the opinion that the 
provisions of the VCAA have been fulfilled.  As to notice, 
the appellant's claims folder contains numerous Statements of 
the Case, advising him of the evidence that would be required 
or helpful to substantiate the claims.  The information was 
substantially repeated in a December 1997 Board remand.  The 
appellant has been provided numerous release of information 
forms to enable the RO to obtain relevant records from 
private medical care providers, as well as from other sources 
of information.  In addition, the claims folder reflects that 
the appellant has been afforded numerous VA medical 
examinations in the development of his claims.  

Entitlement to an Increased Disability Rating for PTSD

Factual Background

The record reflects that the appellant sought an increased 
disability evaluation for his psychiatric disorder by 
statement received in May 1991.  In due course of the 
development of his claim, a contemporaneously dated letter 
was received from a charitable organization.  It reflects 
that the appellant was then terminated from his position as a 
maintenance worker due to his failure to follow directions, 
his diminished physical capacity, and his failure to properly 
maintain equipment.  It was also noted that the appellant had 
frequent physicians' appointments which caused many absences 
from his duty.  

In a December 1991 letter, James F. Workman, a social worker 
at a Baltimore, Maryland, Vets Center, also reported that the 
appellant had recently been terminated from his position as a 
maintenance employee.  Mr. Workman stated that although the 
appellant had attempted to work he had been terminated 
because of multiple medical appointments.  Mr. Workman also 
noted that the appellant reported difficulty maintaining 
relationships with several female friends.  Mr. Workman 
reported that the appellant had then maintained sobriety for 
the previous 10 years.

In January 1992 the appellant underwent a VA examination to 
ascertain the severity of his psychiatric disorder.  The 
prior diagnosis of PTSD of mild to moderate severity was 
noted, as was his severe alcohol abuse.  It was noted that 
since August 1984 the appellant had had repeated 
hospitalizations in connection with his severe drinking 
problem.  The appellant reported to the examiner that in 1987 
he had sustained a stroke, and that he had not had drunk 
alcohol since that time.  The appellant reported to the 
examiner that he had been recently dismissed from a job 
because of his failure to follow directions and because of 
repeated absenteeism, but that he was looking into the 
possibility of further schooling to study business 
management.  The appellant reported that he became easily 
upset, and that he had difficulty sleeping due to dreams 
about being wounded in Vietnam.  The appellant reported that 
he lived alone and that he watched television and listened to 
the radio for recreation.  

The examiner commented that on this examination, he could 
find nothing in the appellant's records to suggest that the 
appellant's PTSD symptoms had become more severe than 
previously.  The appellant was diagnosed as having a history 
of chronic alcoholism which was then apparently in remission, 
mild PTSD, and a history of a cerebrovascular accident with 
minimal sequelae.  The examiner opined that the appellant was 
competent to handle VA funds.

In February 1994, the appellant underwent a VA psychiatric 
examination.  The examiner reported that he had the 
appellant's claims folder for review, and that the appellant 
was interviewed for approximately one hour.  The appellant 
reported that he felt like he had a lot of "stress," and that 
he remained depressed and sometimes felt like drinking.  When 
asked about specific stresses, the appellant reported 
problems caused by his physical condition.  He added that he 
did not have adequate funds on which to live.  The appellant 
described his last job as an assembly-line job occurring in 
1992.  He reported stress associated with this job because he 
was unable to keep up with the pace of production due to 
difficulties caused by his stroke.  He also reported feeling 
depressed almost every day and that he tended to isolate 
himself.  He reported having occasional suicidal thoughts, 
and that he once considered a plan to take his own life.  The 
appellant reported that he lived with his mother as well as 
his two sisters and a brother.  He reported that he would 
like to move from the home, but he was financially unable to 
do so.  The appellant reported his daily activities as 
reading the paper, going for a walk, listening to the radio 
and watching television, as well as reading books at times.  
The appellant reported that he frequently had dreams and 
nightmares about war-related activities, and that he had 
frequent tossing and turning while he slept.  He also 
reported that he tended to stay isolated in his room, and 
that he had difficulty concentrating at times.  When asked 
what his most disturbing recollection of his Vietnam 
experience was, the appellant reported that he had injured 
his leg by falling in a foxhole when his installation was 
taking incoming fire.

Upon mental status examination, the appellant was noted to be 
alert and oriented as to person, place, time and situation.  
His affect was noted to be mildly anxious, but his speech was 
generally clear, coherent and goal-directed.  The examiner 
noted that the appellant tended to be somewhat 
circumstantial, but there was no evidence of looseness of 
association or flight of ideas.  The appellant reported 
occasional auditory hallucinations, but there was no evidence 
of delusions.

The examiner commented in his assessment that, in rating the 
severity of the PTSD symptoms, those symptoms and their 
severity seemed approximately the same as was noted in a 
previous examination in January 1992.  At that time, the 
examiner noted that the appellant's symptomatology was from 
mild to moderate.  The examiner noted that the appellant did 
seem to be experiencing some increased stress, but that this 
was more related to the adjustment to his cerebrovascular 
accident and to the interaction with his cognitive state.  
The examiner commented that this seemed to be a combination 
of the appellant's "below normal intelligence" and possible 
changes from his cerebrovascular accident, and possibly 
chronic changes due to prior alcohol use.  The examiner 
commented that based upon a review of the appellant's claims 
folder, the appellant seemed to have below normal 
intelligence.  The examiner commented that the appellant also 
seemed to have chronic mild depression but that he did not 
seem to qualify for a diagnosis of major depression or 
dysthymic disorder.  The examiner commented again that in 
terms of assessing to what extent his industrial or social 
impairment may be due exclusively to PTSD, he opined that 
most of the appellant's impairment seemed to be due to a 
combination of a decreased motor function due to his 
cerebrovascular accident, and to limited cognitive 
functioning.  He added that PTSD symptoms probably 
contributed to the appellant's difficulty with dealing with 
stressful situations.  The appellant was diagnosed with a 
probable history of alcohol dependence, which was apparently 
in remission, and PTSD of mild severity.  The examiner noted 
that the appellant was competent to handle his funds.

The appellant also underwent a VA social and industrial 
survey in October 1993.  It was noted that the appellant's 
claims folders and vocational rehabilitation folders were 
reviewed.  The examiner reported that he had spent over three 
hours reading through the appellant's claims folders and over 
two hours interviewing the appellant.  The appellant reported 
that following his discharge from the service, he collected 
unemployment benefits and that he attended educational 
training as a machine tool operator.  Although he reported 
that he obtained that job in February 1973, he was employed 
there for approximately 1 1/2 months and then left that job 
because he was unwilling to be supervised.  The appellant 
reported that he was then in school and worked as an auto-
body repairman.  He reported he left that position 
approximately 1 1/2  months later when he was fired.  He stated 
that the reason for his dismissal was that he was informed 
that he could not perform the job properly.  He also reported 
that for approximately one year he worked for a highway 
maintenance crew and that he was terminated from that 
position because he was found to be in possession of alcohol 
while on the job.  He also stated that in 1978 he worked for 
various labor organizations doing periodic work, and that in 
1981 he was employed by a construction company.  

The appellant stated that throughout this period, he had 
periodic difficulties with alcohol abuse, and that he had 
several hospitalizations at VA medical centers for this 
problem.  The appellant reported that he last worked in 1991 
on a maintenance crew for the county for a period of three 
months.  He stated that he was fired because he could not do 
the job because of appointments at the VA hospital and other 
medical problems.  The appellant added that, at that time, he 
could not kneel down to perform his duties.  He reported that 
he was also employed by a company owned by Proctor and 
Gamble, but he was terminated from that position because of 
having to attend doctors' appointments.  The examiner noted 
that the appellant reported his stroke to be the primary 
cause for his inability to work at that time.  He explained 
that the muscles in the arms and his hands and legs were 
weak, that he was unable to grasp objects and that these were 
the primary reasons why he was terminated from his 
maintenance job in 1991 and his assembly-line job in 1992.  
The appellant gave the second reason for his being unable to 
work as his PTSD and being injured in Vietnam.  He reported 
that his nerves were bad and that he became nervous when 
people stood over him such as authority figures.  

The examiner opined that the appellant's primary reason for 
unemployment was that his stroke had hampered his ability to 
function.  However, the examiner disagreed with the appellant 
regarding the severity of his PTSD.  The examiner noted that 
the appellant's early history indicated that he was of 
marginal intelligence, and that this was substantiated by 
numerous evaluations by the vocational rehabilitation 
service.  While the examiner commented that the appellant's 
PTSD diagnosis was accurate, he observed that appellant's 
chronic alcoholism started prior to service and his substance 
abuse, which started in Vietnam, together with the 
appellant's marginal intelligence and impulsive behavior, 
contributed mostly to his social and economic difficulties 
prior to 1987.  He further commented that the appellant had 
marginal intelligence to begin with, complicated by cognitive 
impairment from years of chronic alcohol abuse, and finally 
complicated by a stroke, which left physical deficits and 
most likely increased his cognitive deficits.  

The examiner commented that the appellant's PTSD had a 
minimal impact on his ability to function socially and 
economically, since his discharge from the military and 
continuing to the time of the examination.  The examiner 
further commented that the major impact on the appellant's 
social and economic functioning was that of chronic 
alcoholism, a knee injury, and a stroke.

The examiner reviewed the results of a VA neuropsychological 
evaluation.  Among the findings of the neuropsychological 
evaluation, it was noted that the appellant was then 
functioning within the borderline to low average intelligence 
range.  The examiner opined that the appellant demonstrated 
limited cognitive functioning in a number of domains, and 
that to some extent, those findings may reflect a lifelong 
lower level of intellectual functioning.  He stated that the 
lack of significant variation in the findings was suggestive 
of specific deficits and made it difficult to assess to what 
extent the appellant's present performance was reduced due to 
his previous cerebrovascular accident.

Various VA treatment records were received subsequent to the 
examination.  In a July 1996 treatment note, it was noted 
that the appellant reported a history of psychosis, anxiety, 
and poor stress tolerance.  He stated he was unable to hold a 
job or relationship.  He stated that his last employment had 
been four years previously and that he lived with his mother, 
and spent his day reading, watching television, and taking 
walks.  He reported that he was socially isolated, that he 
stayed in his room, and that he had minimum interactions with 
his family.  The note reflects that the appellant's speech 
was noted to be normal at that time.  He was alert and 
oriented.  It was also noted that his thoughts were organized 
but his mood was anxious and he was tense.  He reported that 
he was frustrated about poor sleep, and reported that he had 
rare hallucinations.  He also reported having flashbacks from 
his Vietnam military service.  

In December 1996 the appellant underwent a VA examination to 
ascertain the severity of his PTSD.  It was noted that prior 
to his stroke, the appellant was a severe alcoholic.  At the 
time of the examination the appellant reported he did little 
except "hang around the house."  The appellant reported that 
he lived with his mother.  The examiner noted that it was 
difficult to interview the appellant because of his 
intellectual problems.  The appellant was noted to be "very 
vague" about symptoms related to PTSD.  The examiner noted 
that the appellant reported difficulty sleeping, but that he 
only vaguely mentioned any dreams about the past.  The 
examiner commented that the appellant minimally met the 
"listings" for a diagnosis of PTSD.  The examiner opined, 
however, that there was no evidence that the appellant's 
symptoms of PTSD had worsened.  The appellant was noted to be 
neither anxious nor depressed.  The examiner also stated that 
there was no evidence of psychosis at the time of the 
examination although the appellant had been noted to 
hallucinate in the past and had been said to be delusional.  
The examiner commented that such was not the case at the time 
of the examination.  The appellant was diagnosed as having 
residuals of a stroke, chronic alcoholism in remission, PTSD, 
and borderline intelligence.  

The appellant was assigned a Global Assessment of Functioning 
(GAF) score of 20.  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness" under the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p.32.); see Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of between 31 to 40 suggest 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  

In July 1997 the appellant appeared and testified at a Board 
hearing.  In substance, the appellant testified that he had 
intrusive thoughts, flashbacks and nightmares.  He stated 
that he had specific dreams about incidents that occurred in 
Vietnam.  He added that he was only able to sleep between 2 
to 3 hours per night and that he did not sleep at all during 
the day.  He added that he had periods of depression and 
isolation.  The appellant stated that he had never been 
married.  He denied having a girlfriend or a close friend, 
and reported that he did not socialize.  He stated he did not 
go to movies, bowling alleys, and clubs because he did not 
like to be around people.  He stated that he was not then 
employed, and that his last employment was terminated because 
he was not able to "get along" with his foreman, or anyone 
else on the job.  He added that he had trouble with authority 
figures and that he had not attempted to obtain employment 
within the previous five years due to his PTSD symptoms.  The 
appellant added that he had panic attacks occurring about 
twice a day.  The appellant's mother also testified and 
reiterated the appellant's subjective report.

The appellant was hospitalized from August through October 
1997 and treated for PTSD and continuous alcohol and drug 
dependence.  Upon his discharge from the hospital his GAF 
score was assessed at 50 for the previous year and 59 for the 
current year.

The appellant was also hospitalized at a VA facility from 
June 16 through June 27, 1997, and treated for continuos 
alcohol dependence, a substance-induced mood disorder with 
depressive features.  The appellant complained of intrusive 
thoughts about his Vietnam War experience, nightmares and 
anxiety.  Upon mental status examination, the appellant was 
noted to be cooperative, coherent and he had normal velocity 
of speech.  Although his affect had full range to it, he 
showed mild to moderate anxiety and depression.  There was no 
loosening of associations and no flight of ideas noted.  

It was noted that during this period of hospitalization, no 
hallucinations, no delusions, no violent ideations were 
noted.  It was noted that although the appellant self-
medicated with alcohol, chronic alcohol dependence had also 
directly contributed to his social and occupational 
impairment.  The author of the hospitalization report 
observed that a definitive diagnosis of PTSD was difficult to 
render at that time.  A GAF score of 55 was assessed.  

The appellant was hospitalized from August 7 through August 
17, 1997, and was treated for polysubstance abuse.  At this 
hospitalization, his chief complaint was that of suicidal 
ideation.  At the time or admission it was noted the 
appellant had a history of PTSD and polysubstance abuse, and 
that he presented for suicidal ideation with a "vague plan of 
an overdose."  It was also noted that the appellant had been 
drinking heavily for eight months, and that he was then 
drinking from one to three-fifths a day.  The appellant 
denied a history of delirium tremens, seizures, auditory or 
visual hallucinations while detoxifying.  The appellant also 
denied any present auditory or visual hallucinations, 
homicidal ideation or other recent substance abuse.  

Upon mental status examinations, the appellant was noted to 
be in tattered clothing but he was cooperative.  There was no 
psychomotor agitation or retardation noted.  There was normal 
tone and velocity of speech.  The appellant was noted to be 
upset but his speech was logical, and there was no looseness 
of associations and no blocking.  Upon discharge, a GAF score 
of 45 on admission and 60 on discharge was assessed.

The appellant underwent a VA PTSD examination in June 1998.  
The examiner reported that the appellant was "a very 
unreliable informant."  The appellant was living with his 
mother and receiving no psychiatric treatment.  The examiner 
reported the appellant had a long history of chronic 
alcoholism and drug abuse, and that he had been in many 
detoxification programs.  Although the appellant claimed that 
he stopped drinking two weeks previously, the examiner 
considered this to be an unreliable report.  

The examiner commented that the appellant had the general 
appearance of having a "severe personality disorder."  The 
appellant reported that he had bad dreams about seeing 
friends killed in Vietnam and that loud noises reminded him 
of these occurrences.  The appellant also stated that he 
would avoid any place where he would hear loud noises, 
although the examiner commented that the appellant was vague 
about how he accomplished this.  The appellant also reported 
that he was easily startled.

The examiner noted that there was no evidence of psychosis, 
delusions or hallucinations.  The appellant was noted to have 
no memory loss, and his personal hygiene was adequate.  The 
appellant was also noted to have no obsessive traits, and he 
did not appear to be depressed in anyway.  There was no 
evidence of anxiety or panic attacks.  The appellant was 
diagnosed as having a personality disorder, alcohol 
dependence, polysubstance dependence, and PTSD.  A GAF score 
of 60 was assessed.

The appellant was hospitalized at a VA facility from 
September 28 through November 12, 1998, and treated for 
chronic PTSD and a history of alcohol and cannabis abuse.  He 
reported that he was experiencing sleep disturbance, 
flashbacks, and intrusive thoughts.  He stated that he had 
anger, difficulty maintaining relationships, isolation, 
depression, guilt feelings, and sensitivity to loud noises.

The appellant reported that he completed high school and had 
worked at several jobs following military service.  He stated 
that the last job he held was in 1992 when he worked as a 
janitor.  The appellant stated that he would quit these jobs 
or be terminated due to conflict with his supervisors or due 
to his substance abuse.  The appellant reported that he still 
lived with his mother since he had been unemployed for the 
previous six years, and that he supported himself with a 
nonservice-connected VA pension.  The appellant reported that 
he had a 24-year-old daughter and a 7-year-old grandson with 
whom he had had some contact.  He denied a history of 
domestic violence and stated that he had not been charged 
with assault and battery or given any restraining order.  He 
reported numerous arrests for alcohol-related problems such 
as drunk and disorderly conduct.  The appellant added that, 
for leisure, he would take a walk, read, or watch sporting 
events on television.  

Upon mental status examination, the appellant was 
appropriately attired and cooperative and noted to be in no 
acute distress.  His speech was slurred but understandable 
and it was coherent and goal-directed.  The appellant was 
oriented in three spheres, and although his memory was poor 
for dates, it was described as generally fair by the 
examiner.  His mood was described as depressed but was 
without suicidal thought, intent or plan.  He showed no 
evidence of a thinking disorder, and his affect was 
appropriate and broad.  He showed some insight, and his 
judgment appeared to be fair at that time.  The appellant was 
diagnosed with chronic PTSD.  A GAF score of 55 for the 
current year and 55 for the previous was assessed.  The 
contemporaneously dated mental health assessment is also of 
record and reiterates information contained in the previously 
reviewed VA medical examination.  

The appellant underwent a VA PTSD examination in March 1999.  
The appellant complained of nightmares, and that he 
frequently saw Viet Cong.  He stated that he was reminded of 
Vietnam daily with intrusive thoughts, and he complained of 
cold sweats and symptoms of an increased arousal after 
awakening from dreams about Vietnam.  The appellant reported 
that if he heard a loud noise he was reminded of Vietnam and 
being on patrol duties and getting hit.  He stated that 
helicopter noises caused him to remember the helicopters in 
Vietnam, which would in turn cause a flashback.  The 
appellant reported that he had not worked since 1992 or 1993, 
and that he was fired because he could not get along with his 
boss.  He stated that he would mostly lock himself in his 
room and that he avoided crowds.

Upon mental status examination, the examiner noted that upon 
her review of the appellant's claims folder, the appellant 
was noted to have "borderline IQ," given his educational 
history.  She noted that the appellant had attended special 
education classes, and had graduated from high school, but 
that he was in the borderline range of intellectual 
functioning.  The examiner further noted that the appellant 
had a complicated ability to function, and that he had had an 
extremely severe history of alcohol dependence.  

The examiner noted that the appellant had obvious trouble 
processing information and obvious trouble expressing 
himself.  He tended to repeat himself and he was noted to 
have slurred speech.  The appellant denied any suicidal 
intent or plan but he did admit to frequent suicidal 
ideation.  He denied homicidal thoughts and complained of 
severe survivor guilt.  It was noted that his ability to 
maintain his personal hygiene and activities of daily living 
appeared to have been very poor in the past secondary to his 
severe alcohol dependence.  The appellant reported that he 
checked his doors and windows and was afraid that the Viet 
Cong were going to enter his room.  His speech was slurred 
but this was noted to be secondary to his previous stroke.  
The appellant denied having panic attacks but he complained 
of feeling anxious and not being able to sleep.  It was noted 
that his impulse control had been impaired in regards to 
alcohol use.  The appellant reported avoidance of stimuli and 
crowds.  He had markedly diminished interest in previous 
activities; however, he had also been abusing alcohol 
severely and the examiner commented that this might 
contribute to his diminished interest.  The appellant had 
feelings of detachment and estrangement from others, a 
restricted range of affect, a sense of a foreshortened 
future, and difficulty falling asleep.  The appellant was 
diagnosed with PTSD, severe continuous alcohol dependence, 
and a possible organic anxiety disorder secondary to a 
stroke.  His GAF score was 40.

The appellant underwent a mental disorder examination in 
October 1999, as an addendum to the previous examination 
conducted in March 1999.  The examiner noted at this time 
that it was common for patients with PTSD to have 
superimposed substance abuse disorders.  He commented that 
appellant's PTSD both indirectly with alcohol use and 
directly in the impairment of interpersonal relations caused 
"some of the problems" that the appellant had.  The examiner 
also commented that the appellant's intellectual impairment 
was contributing to his problems, both occupationally and 
socially, and that to ascertain the degree of impairment 
secondary to his brain injury, it would be necessary to 
perform neuropsychiatric evaluation or testing.

In December 1999 the appellant underwent the directed 
neuropsychological testing.  It was noted that the 
appellant's upper body strength was moderately impaired for 
the dominant right body side, and mildly impaired for the 
left.  The formal assessment of memory functions revealed 
that the appellant was within the average range.  His 
immediate recall of contextual verbal information was 
average.  He obtained a full scale WAIS-R IQ score which fell 
within the below-average range of psychometric intelligence.  
His verbal and performance IQ were internally consistent.  
The appellant's test results from the MMPI were consistent 
with those obtained from Vietnam veterans who carried the 
diagnosis of PTSD.  The examiners concluded that the 
appellant's performance on neuropsychological testing 
reflected that he was assessed to be functioning within the 
low average range of psychometric intelligence.  This was 
noted to not represent a gross departure from the probable 
premorbid levels, given his vocational and educational 
history.  He was also noted to have expected motor deficits 
which were reflective of his history of a stroke.

The appellant was hospitalized from November 22 through 
December 23, 1999, at a VA facility.  He was treated for 
chronic PTSD, and a history of alcohol and drug abuse.  It 
was noted that he last worked in 1992 as a manual laborer.  
Upon mental status examination, he was noted to be alert and 
oriented in all three spheres.  His affect was appropriate 
and his mood was euthymic.  He denied current suicidal or 
homicidal ideation or plan.  A GAF score of 28 for the 
previous year and 28 for the current year were assessed.

The appellant underwent another PTSD examination in February 
2000.  It was noted that the appellant's entire claims file 
was reviewed and the appellant was interviewed by two 
physicians for approximately one hour.

Upon mental status examination, the appellant was noted to be 
well-groomed, and appropriately dressed.  Although the 
examiners noted that the appellant was at times cooperative 
with the interviewer, they further noted that other times he 
was "somewhat vague and evasive in his answers."  The 
examiners explained that the appellant would frequently 
respond with statements that conveyed his belief that he was 
not being adequately compensated.  The examiners noted that 
the statements would occur particularly when factual points 
in the appellant's history were questioned or challenged.  
The appellant's speech was noted to be normal in rate, rhythm 
and tone.  He described his mood as "not very good."  His 
affect was slightly anxious and restricted.  He did not 
evidence any suicidal or homicidal ideation.  The appellant 
did not evidence any psychotic symptomatology, and he was 
alert and oriented as to time, person, place and situation.  
There did not appear to be any deficits in short, 
intermediate or long-term memory.  

The examiners commented that the appellant appeared to be 
suffering from a dysfunctional "characterological" style 
complicated by a rather severe addiction.  The examiners 
noted that the combination of these two disorders led to 
episodic, acute, dysphoric states requiring stabilization.  
The examiners further noted that the appellant showed 
significant conflict with authority, and "rather poor coping 
skills."  They noted that the appellant did not appear to 
have any PTSD, but a constellation of symptoms that fit more 
appropriately into a chronic dysphoric state that related to 
the "characterological" style and the direct and indirect 
chronic alcohol abuse.  The examiners further noted that the 
stressors the appellant related did not meet the stated 
criteria of DSM-IV.  The examiners further noted that these 
were the more common stressors that almost any soldier in 
Vietnam would have experienced.  The appellant was diagnosed 
to have alcohol dependence and a personality disorder.  The 
current GAF score was assessed at 65.

The appellant was hospitalized from July 11 to July 30, 2001, 
and treated for chronic PTSD, depression, and alcohol 
dependence, in remission.  Upon discharge, a GAF score of 55 
was assessed.

The appellant appeared before the undersigned Board member at 
a January 2002 Board hearing.  As to his PTSD symptoms, the 
appellant reported that he had difficulty getting along with 
others, and that he could not sleep.  He stated that he would 
be lucky if he got between 2 to 3 hours of sleep per night.  
He added that he had periods of anger and panic attacks.  As 
to social activities, the appellant reported that he would go 
to church when he could but that he would also sit home and 
read newspapers and watch television.  The appellant also 
reported that he avoided crowds.  He stated that he would 
have angry outbursts maybe 3 to 4 times per week.  The 
appellant added that he would also have panic attacks and 
that he would be by himself "90 percent of the time."

Relevant Law and Analysis

The appellant's claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence.  38 
C.F.R. 4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (1998).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board observes that the medical 
evidence remains somewhat unclear as to the extent the 
appellant's psychiatric symptoms are attributable to his 
service-connected PTSD, if extant, or to his non-service-
connected history of polysubstance abuse and the residuals of 
his cerebrovascular accident.  Nevertheless, much evidentiary 
development has already been undertaken in this case on this 
very point.  The Board is of the opinion that further medical 
inquiry on this question would not add substantially to the 
evidence now of record.  This is especially so when, as here, 
VA examiners have specifically addressed the question of 
level of disability.  

The appellant's psychiatric disorder is assigned a 30 percent 
disability rating under 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the appellant's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective. See 61 Fed. Reg. 52,695 (1996) (codified at 38 
C.F.R. Part 4).  The appellant is entitled to have his claim 
considered under these new criteria, and have the rating 
criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in Rhodan v. 
West, 12 Vet. App. 55, 57 (1998), it was observed that VA's 
"legal obligation to apply November 7, 1996 as the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas." Accordingly, the Board will separately consider 
whether the appellant's service-connected PTSD calls for 
staged ratings, taking into consideration the different 
schedular criteria in effect before, and on and after 
November 7, 1996.

The previously applicable criteria provided:

A 100 percent evaluation will be assigned for 
PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, 
associated with almost all daily activities such 
as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior will be present. The 
individual will be unable to obtain or retain 
employment.  

A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment 
to obtain or retain employment.  

A 50 percent evaluation will be assigned when the 
ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced 
as to result in considerable industrial 
impairment. 

A 30 percent evaluation will be assigned when 
there is definite impairment in the ability to 
establish or maintain effective or wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was observed 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  Also of relevance, in a November 1993 VA General 
Counsel opinion, the term "definite" was defined as 
"distinct, unambiguous, and moderately large in degree," and 
was said to represent a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

With application of the pre-1996 criteria, the preponderance 
of the evidence is clearly against the claim of entitlement 
to a rating greater than 30 percent for PTSD.  Although it 
cannot be doubted that the appellant's ability to maintain 
effective of favorable relationships with people is impaired, 
such impairment is not shown to be "considerable."  While 
he remains generally isolated, the appellant is shown to 
maintain a relationship with his mother, two sisters and a 
brother.  See, e.g., February 1994 VA examination, July 1996 
VA treatment note, VA hospitalization report dated September 
through November 1998.  Indeed, medical opinion in the 
October 1993 VA examination, its contemporaneous Social and 
Industrial Survey, and the March 1999 and February 2000 VA 
examinations suggest that the appellant's major impediment to 
functioning is the residuals of a stroke.  Although the 
appellant reported increased diminution of social functioning 
during the January 2002 Board hearing, his subjective report 
is generally identical to that previously reported and not 
confirmed by medical opinion.  

The GAF scores assigned during the rating period are 
illustrative of "definite" as opposed to "considerable" 
social and industrial impairment.  Although the appellant was 
assigned a score of 20 during the December 1996 VA 
examination, the examiner then observed that the appellant 
only minimally met the "listings" for a diagnosis of PTSD, 
based upon the appellant's lack of reported symptoms and 
absence of evidence of other problems typical of PTSD.  GAF 
scores of 45 and 60 followed in August 1997; 50 and 59 in 
October 1997; 60 in June 1998; 55 in November 1998; 40 in 
March 1999; 28 in December 1999; and 65 in February 2000.  
Because the scores generally range between 45 and 60, and 
because the greater weight of the evidence shows that PTSD is 
not a significant factor in his impairment (as noted above, 
it was recently determined by a February 2000 examiner that 
he did not meet the criteria for the diagnosis), it is the 
Board's view that the appellant can be said to have no more 
than "definite" impairment due to PTSD, consistent with the 
currently assigned 30 percent evaluation.

Medical evidence has not attributed the bulk of the 
appellant's claimed employment incapacity to his PTSD.  From 
the inception of his claim, the appellant has been noted to 
have diminished ability to function in a vocation due largely 
to the residuals of a stroke.  In May 1991, the appellant was 
terminated because of a failure to follow directions, 
maintain equipment and a diminished physical capacity.  When 
specific inquiry was undertaken in October 1993, the 
appellant reported (and the examiner agreed) that the primary 
source of the appellant's incapacity was the residuals of his 
stroke, and the appellant's own report of the severity of his 
PTSD was not supported.  When the foregoing evidence is 
coupled with the February 2000 VA examiners' observation that 
the appellant did not appear to have PTSD, the overall 
medical record with specific focus upon the issue in question 
indicates that the source of the appellant's vocational 
disability appears to be largely the result of a diminished 
intellectual capacity and the residuals of a stroke.  

In sum, the assignment of a rating greater than 30 percent 
under the previously applicable criteria is not warranted.  

The preponderance of the evidence is also against the claim 
when the new criteria are considered.  Under these criteria:  

A 100 percent evaluation is for application where 
there is total occupational and social 
impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 

A 70 percent rating is to be assigned where there 
is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships. 

A 50 percent rating is to be assigned where there 
is occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 30 percent rating is for application where 
there is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events).  

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2000).

Throughout the period applicable to the revised rating 
criteria, the appellant is not shown to have any of the 
symptoms requisite to the assignment of a 50 percent or 
higher rating.  The appellant has not been noted to display 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech.  Although the appellant has reported 
having flashbacks and difficulty sleeping, none has been 
reported during the course of VA hospitalizations.  The 
appellant has not been shown to have impairment of short- and 
long-term memory, and while impaired judgment has been noted, 
such has been associated with chronic alcohol abuse.  
Accordingly, the appeal for an increased disability rating 
for PTSD is denied.

Entitlement to an Increased Rating for the Residuals of a 
Mandible Fracture

Factual Background

The record reflects that the appellant sought service 
connection for a jaw injury by statement received in March 
1990.  In support of the claim, a June 1968 service medical 
record was then on file, which reflected that the appellant 
had been assaulted while in service and had sustained a 
fracture of the right angle of the mandible.  The appellant 
underwent an intra-oral open reduction of the right mandible, 
which he tolerated well.  The appellant had a normal 
postoperative course, and was discharged to full duty.

In December 1990 the appellant underwent a VA dental 
examination.  It was noted that the appellant's mesial 
incisal opening was 54 millimeters.  The appellant was noted 
to have good alignment and occlusion, and no limitation of 
the motion of the jaw.  The fracture site was noted to be 
well-healed with "excellent approximation of segments."  The 
appellant was diagnosed with a healed fracture of a mandible.

By rating decision dated in February 1991, the RO granted 
service connection for the residuals of a mandible fracture 
and assigned a zero percent disability rating.

Pursuant to an October 1995 remand by the Board, the 
appellant underwent a VA dental examination in March 1996.  
The appellant reported that his chief complaint was that his 
teeth were sensitive to cold on the right side of his mouth.  
Upon clinical examination the fracture site of the service-
connected disorder appeared to be normal with "excellent 
alignment of bone."  The appellant's occlusion was noted to 
be within normal limits.  The appellant was noted to have 
generalized active periodontitis with advanced bone loss.  
The appellant's oral hygiene was noted to be poor with heavy 
stain and deposits of calculus.  The maximum incisal opening 
was noted to be 44 millimeters, which was noted by the 
examiner to be within normal limits.  There was no limitation 
of motion noted.  The appellant's temporomandibular joint was 
asymptomatic with normal range of motion.  The examiner 
commented that the etiology of sensitivity of teeth was 
related to caries, chipped teeth and periodontitis.  The 
appellant was diagnosed with a healed fracture of a mandible 
and caries.

The appellant underwent another VA dental examination in 
March 1999.  He claimed that his teeth were sensitive on the 
left side due to cold and that he could not chew as well as a 
result of the currently missing teeth on the left side.  Upon 
clinical examination the fracture of the service-connected 
disorder appeared to be normal with an excellent alignment of 
bone.  The appellant's occlusion was noted to be within 
normal limits.  It was noted that the appellant had 
generalized active periodontitis with advanced bone loss 
between 20 to 40 percent around the teeth.  The appellant's 
oral hygiene was noted to be fair with heavy to moderate 
calculus.  The maximum size of the opening was 38 millimeters 
which, the examiner opined, was within normal limits.  There 
was no limitation of motion noted.  The appellant's 
temporomandibular joint was noted to be asymptomatic with 
normal range of motion.  The appellant's sensitivity of teeth 
was related to an exposed ridge secondary to periodontal 
disease and chipped teeth.  

In an October 1999 addendum it was noted that the maximum 
incisal opening was 38 millimeters which the examiner 
reiterated was within normal limits.  There was no limitation 
of motion noted.  It was noted that the appellant's lateral 
excursion was to 7 millimeters which was a normal range of 
motion.  As to the residuals of the fractured mandible it was 
noted that the healed fracture site on the lower right was 
within normal limits, that would not cause fatigability or 
incoordination of motion or weakened movement of the 
mandible.  With regard to the subjective complaint of pain to 
cold on the left side of the jaw, this was noted to be 
related to exposed root secondary to periodontal disease and 
chipped teeth.  There was no pain visibly manifested upon 
movement of the jaw through the range of motion.  The 
examiner further commented that there was no functional 
impairment due to pain noted.

The record reflects that by rating decision dated in June 
2000, the RO granted a 10 percent for the appellant's jaw 
fracture residuals.

At the January 2002 hearing the appellant testified of an 
inability to eat on the right side of his jaw.  He stated 
that he would have to chew his food on the left side of his 
face and that it affected his eating.  The appellant stated 
that he continued to experience pain with eating and chewing, 
and as to the severity of the pain he estimated that it would 
be about a 6 on a scale of between 1 to 5.

Relevant Law and Analysis

The general law pertaining to the rating of disabilities is 
set forth above and will not be repeated here.  Additionally, 
because this appeal involves a challenge to the appellant's 
initially assigned disability rating in February 1991, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

As to the specific provisions applicable to this claim, the 
appellant's jaw disorder is assigned a 10 percent rating, and 
is evaluated by analogy to 38 C.F.R. § 4.150, Code 9905 
(2001); see 38 C.F.R. § 4.20 (2001).  The Board observes that 
although the appellant's disorder was previously evaluated as 
analogous to 38 C.F.R. § 4.150, Diagnostic Code 9901 prior to 
an October 1996 revision of the Rating Schedule, the formerly 
applied diagnostic code was not changed.  See 59 Fed. Reg. 
2530 (1994), effective February 1994, codified at 38 C.F.R. § 
4.150 (1994).  However, under the above-noted Karnas rule, 
the appellant is entitled to have his claim considered under 
both the current and previous rating criteria for the periods 
applicable.

The preponderance of the evidence is against the claim for a 
disability rating greater than zero percent under the 
applicable criteria for the period until March 30, 1999, when 
the 10 percent rating was made effective.  The appellant's 
mandibular condition was never noted to be anything but 
normal, with good range of motion, during this period.  There 
was not demonstrated loss of any part of the mandible, nor 
nonunion, thus precluding the assignment of a disability 
rating greater than zero percent under the then-applicable 38 
C.F.R. § 4.150, Diagnostic Codes 9901, 9902 and 9903.  As was 
evidenced during the December 1990 and March 1996 VA 
examinations, the appellant's mandible was not noted to 
involve malunion, thus rendering inapplicable consideration 
of 38 C.F.R. § 4.150, Diagnostic Code 9904.  As to 
temporomandibular articulation, such was noted to be normal 
in March 1996 and March 1999.  Additionally, the appellant's 
dental disorder has not been shown to include functional loss 
due to pain or impaired movement.  38 C.F.R. §§ 4.40. 4.45; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  As noted in the evidence 
described above, any pain the veteran experiences has not 
been attributed to the mandible fracture, but instead is due 
to other difficulties in the mouth and with the teeth.

As for the period since the award of the 10 percent rating, 
the record does not demonstrate any of the symptoms requisite 
for a higher disability rating, other than a maximum incisal 
opening of 38 millimeters warranting a 10 percent rating 
under 38 C.F.R. § 4.150, Diagnostic Code 9905.  Further 
scrutiny of the other potentially applicable diagnostic codes 
reveals none of the symptoms or clinical diagnoses warranting 
a higher disability rating.  

Because the evidence is clearly against the claim for a 
rating in excess of zero percent prior to March 30, 1999, and 
against a rating in excess of 10 percent since March 30, 
1999, the appeal of this issue is denied.  

Total Disability Rating Based Upon Individual Unemployability

Preface

As is noted above, the appellant is also service connected 
for a scar, and its resulting disability has been assigned a 
zero percent rating.  Although the appellant has not 
challenged the denial of an increased rating for this 
disorder in the present appeal, and a new claim for an 
increased disability rating has been referred to the RO, 
because consideration of a total disability evaluation based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for [such rating] because of 'subjective' factors 
that the 'objective' rating does not consider," the Board 
will consider the appellant's disability due to the scar 
along with the other disabilities discussed above, at least 
within the context of the total rating claim.  See Vettese v. 
Brown, 7 Vet. App. 31, 34- 35 (1994).

Factual Background

The record reveals that the appellant underwent a VA 
orthopedic examination in February 1999.  At that time, the 
appellant was noted to have a well-healed surgical incision 
of the right knee at the medial aspect.  There was noted to 
be no swelling, fluid, heat, or erythema.  There was noted to 
be moderate, diffuse tenderness on both legs, left greater 
than the right.

In September 1999, the appellant underwent another VA 
examination.  It was noted that he had injured his right leg 
in Vietnam in 1969 and no surgery had then been performed.  
It was noted specifically that "the wound healed."  
Examination of the right lower leg revealed a 2.2 by 2.5-inch 
oval scar which was mildly depressed.  The scar was noted to 
be mildly and diffusely tender.  It was noted to be well-
healed and cleaned without discharge or evidence of 
infection.  There was no swelling, heat or erythema.  The 
scar was nonadherent.  Temperature, color and vasculature 
were normal.  It was noted that the appellant's mild weakness 
of the right lower extremity was secondary to a stroke.  The 
examiner commented that the symptoms from the scar, itself, 
appeared to be minimal.

The appellant's vocational rehabilitation file is of record 
with the appeal.  In June 1991, it was noted that the 
appellant had completed all but one class towards attainment 
of a paralegal certificate, and that he had worked as an 
intern paralegal.  It was noted that although the appellant 
otherwise had limited work experience in this area, it was 
recommended that he work with counselors towards securing 
employment.  A report of contact reflects that the appellant 
has not sought vocational rehabilitative services since May 
1993, when he declined to accept employment that would afford 
him payment of the minimum wage.  The appellant was noted to 
have previously expressed a similar sentiment in a December 
1991 report of contact memorandum.  

In addition to the appellant's service-connected PTSD, rated 
as 30 percent disabling; his mandible disorder, rated as 10 
percent disabling; and his right foreleg scar rated as zero 
percent disabling, the appellant's non-service-connected 
disorders include hypertension, bronchitis, residuals of a 
cerebrovascular accident, including right facial weakness, 
dysarthria, and a right arm impairment, and nystagmus.

Relevant Law and Analysis

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for [such rating] 
because of 'subjective' factors that the 'objective' rating 
does not consider." Vettese v. Brown, 7 Vet. App. 31, 34- 35 
(1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Because the appellant is in receipt of a combined 40 percent 
disability, he clearly does not meet the threshold 
requirements for consideration of a total disability rating.  
As noted in the law and regulations section above, even if 
the appellant's disability fails to meet the statutory 
requirements, a total rating may nevertheless be granted on 
an extraschedular basis if it is found that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. §§ 3.321(b)(1); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1993).  

Having carefully reviewed all of the evidence of record, the 
Board is of the opinion that the appellant's claim does not 
warrant referral for a total disability evaluation on an 
extraschedular basis.  As was discussed above, numerous 
medical and vocational experts have opined that the primary 
source of the appellant's vocational impairment is the 
residuals from his cerebrovascular accident, which are non-
service-connected disorders.  His PTSD, as discussed above, 
is no more disabling than "definite" impairment as defined 
in the old rating criteria.  This rating also indicates only 
an occasional decrease in work efficiency, as defined in the 
new rating criteria.  Additionally, his mandible fracture 
residual-namely, a decrease in the inter-incisal range, is 
just barely below what is considered normal.  It's effect, as 
noted above, is consequently no more than minimal.  And 
finally, the service-connected scar has at one point been 
described as tender, but this impairment is not, either 
individually or collectively with the effects of PTSD and 
mandible fracture residuals, such as to render the veteran 
unemployable as contemplated by the criteria for a total 
disability rating based on individual unemployability.  The 
appeal of this issue is accordingly denied.  


ORDER

An increased disability rating for PTSD is denied.

An increased disability rating for the residuals of a 
mandible fracture is denied.

A total disability rating based upon individual 
unemployability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

